Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to preliminary amendment filed on 2/2/21. Claims 1, 4-21 are allowed.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/21, 4/14/21, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Linh-Han Hoang Nguyen (Reg. No. 71,874) on 6/23/21 via email on 6/25/21.  The Terminal Disclaimer was approved on 6/28/21.

This Application has been amended as follows:

1.	(Currently Amended)  A system comprising:	a processor; and	memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
	receiving, from a first computing device, a first electronic communication including a sent image, the sent image including a first avatar representing a first user and a second avatar representing a second user, the first electronic communication being between the first user of the first computing device and the second user of a second computing device;	analyzing the sent image to identify content of the sent image; 
	generating a response image based on the content of the sent image, wherein the response image comprises the first avatar and the second avatar that are generated based on avatar characteristics;	causing the response image to be displayed on the second computing device; and
	in response to selection of the response image on the second computing device, 
	generating a second electronic communication including the response image, and
	causing the second electronic communication including the response image to be transmitted from the second computing device to the first computing device.

2-3.	(Cancelled) 
	
4.	(Currently Amended)  The system of claim [[3]] 1, wherein the processor to perform operations comprising:	



20.	(Currently Amended)  A computer-implemented method comprising:	receiving, from a first computing device, a first electronic communication including a sent image, the sent image including a first avatar representing a first user and a second avatar representing a second user, the first electronic communication being between the first user of the first computing device and the second user of a second computing device;	analyzing the sent image to identify content of the sent image; 
	generating a response image based on the content of the sent image, wherein the response image comprises the first avatar and the second avatar that are generated based on avatar characteristics;	causing the response image to be displayed on the second computing device; and
	in response to selection of the response image on the second computing device, 
	generating a second electronic communication including the response image, and
	causing the second electronic communication including the response image to be transmitted from the second computing device to the first computing device.

21.	(Currently Amended)  A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising:	receiving, from a first computing device, a first electronic communication including a sent image, the sent image including a first avatar representing a first user and a second avatar representing a second user, the first electronic communication being between the first user of the first computing device and the second user of a second computing device;	analyzing the sent image to identify content of the sent image; 
, wherein the response image comprises the first avatar and the second avatar that are generated based on avatar characteristics;	causing the response image to be displayed on the second computing device; and
	in response to selection of the response image on the second computing device, 
	generating a second electronic communication including the response image, and
	causing the second electronic communication including the response image to be transmitted from the second computing device to the first computing device.


ALLOWABLE SUBJECT MATTER
Claims 1, 4-21 are allowed over prior art of record.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Kadirvel et al. (US 2015/0121251 A1) teaches a method, system and program product comprise processing a sender's inputted text message.  The text message is combined with a selected avatar representing the sender.  The avatar is combined with a selected state of mind.  The selected state of mind is modified with a selected intensity.  At least the text message and the combined avatar are ordered into a scene of a sender's message in an order specified by the sender.  The sender's message is transmitted to a receiver's device where the sender's message is operable to be viewed by the receiver in the order specified by the sender (Kadirvel, [Abstract, Summary]).
Barbalet et al. (US 2014/0011576 A1) teaches a system for generating customized images to be displayed within an electronic message.  System retrieves communication data associated with a communication between a first user and a second user.  System determines a relationship between the first user and the second user based on the communication data and generates avatar characteristics based on the relationship.  System generates an image including a first avatar representing 
the first user and a second avatar representing the second user.  The first and second avatars are generated based on the avatar characteristics.  System causes the image to be displayed (Barbalet, [Abstract, Summary]).
Liu et al. (US 2013/0152000 A1) teaches the customization of an application user interface with a skin package based on context data that includes the emotional states of a user may strengthen the emotional attachment for the application by the user.  The customization includes determining an emotional state of a user that is inputting content into an application.  A skin package for the user interface of the application is selected based on the emotional state of the user.  The selected skin package is further applied to the user interface of the application (Liu, [Abstract, Summary]).

However, the prior art of records fail to teach or suggest individually or in combination, A system comprising:	a processor; and	memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
	receiving, from a first computing device, a first electronic communication including a sent image, the sent image including a first avatar representing a first user and a second avatar 
	generating a response image based on the content of the sent image, wherein the response image comprises the first avatar and the second avatar that are generated based on avatar characteristics;	causing the response image to be displayed on the second computing device; and
	in response to selection of the response image on the second computing device, 
	generating a second electronic communication including the response image, and
	causing the second electronic communication including the response image to be transmitted from the second computing device to the first computing device as set forth in independent claim 1. Independent claims 20 and 21 are similar to independent claim 1. 
 Dependent claims 4-19 further limits allowed independents claim 1; therefore, they are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Examiner’s Amendment.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
6/29/21